Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 8, 13, 17 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Flitsch et al (US 2016/0054590).
Regarding claim 1, Flitsch teaches a printed battery (0082, 0131) with a printable MnO2 electrode (0127). The electrolyte is a UV curable hydrogel comprising methacrylic acid, water, polyvinylpyrrolidone or polyethylene oxide, ethylene glycol dimethlyacrylate as a cross linker, and phenyl-bis(2,4,6-trimethylbenzoyl)-phosphine oxide (BAPO) as an initiator (0151-0156). The electrolyte also includes ammonium chloride as a salt (0159). KOH is taught to be used in the electrolyte (0072). The polyvinylpyrrolidone or polyethylene oxide are considered to be water soluble. 
Regarding claim 4, Flitsch teaches the material to include polyethylene oxide (0151-0156).
Regarding claim 8, Flitsch teaches the material to includes phenyl-bis(2,4,6-trimethylbenzoyl)-phosphine oxide (BAPO) as an initiator (0151-0156).
Regarding claim 13, Flitsch teaches a printed battery (0082, 0131) with a printable MnO2 electrode (0127). The electrolyte is a UV curable hydrogel comprising methacrylic acid, water, polyvinylpyrrolidone or polyethylene oxide, ethylene glycol dimethlyacrylate as a cross linker, and phenyl-bis(2,4,6-trimethylbenzoyl)-phosphine oxide (BAPO) as an initiator (0151-0156). The electrolyte also includes ammonium chloride as a salt (0159). KOH is taught to be used in the electrolyte (0072). The polyvinylpyrrolidone or polyethylene oxide are considered to be water soluble. 
The battery is taught to have active elements including anodes, cathodes, and electrolytes being electrically connected (0003).
Regarding claim 17, Flitsch teaches the material to includes phenyl-bis(2,4,6-trimethylbenzoyl)-phosphine oxide (BAPO) as an initiator (0151-0156).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 6, 7, 9-12, 14-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flitsch et al (US 2016/0054590).
Regarding claim 5, Flitsch teaches the material discussed above. Flitsch teaches the material to include polyethylene oxide (0151-0156).
Flitsch does not explicitly teach the molar volume of PEO as claimed. 
However, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize any known PEO in the art, such as the instantly claimed molar volumes, without undue experimentation and with a reasonable expectation of success. 
Regarding claim 6, Flitsch teaches the material discussed above. The electrolyte is a UV curable hydrogel comprising water wherein the water content is 30-40% (0151-0156). 
Flitsch and the claims differ in that Flitsch does not teach the exact same proportions as recited in the instant claims.
However, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the compositional proportions taught by Flitsch overlap the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that;
“The normal desire of scientists or artisans to improve
upon what is already generally known provides the 
motivation to determine where in a disclosed set of 
percentage ranges is the optimum combination of 
percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).

Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  
Regarding claim 7, Regarding claim 1, Flitsch teaches a UV curable hydrogel comprising methacrylic acid (0151-0156).
Flitsch does not explicitly teach the amount of acid as claimed. 
However, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize any amount of acid, such as the claimed range, depending upon the desired result and without undue experimentation and with a reasonable expectation of success. 
Regarding claim 9, Flitsch teaches the material to includes phenyl-bis(2,4,6-trimethylbenzoyl)-phosphine oxide (BAPO) as an initiator (0151-0156).
Flitsch does not explicitly teach the amount of BAPO as claimed. 
However, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize any amount of BAPO, such as the claimed range, depending upon the desired result and without undue experimentation and with a reasonable expectation of success. 
Regarding claim 10, Flitsch teaches a UV curable hydrogel comprising polyvinylpyrrolidone or polyethylene oxide (0151-0156). The polyvinylpyrrolidone or polyethylene oxide are considered to be water soluble.
Flitsch does not explicitly teach the amount of polyvinylpyrrolidone or polyethylene oxide as claimed. 
However, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize any amount of polyvinylpyrrolidone or polyethylene oxide, such as the claimed range, depending upon the desired result and without undue experimentation and with a reasonable expectation of success. 
Regarding claim 11, Flitsch teaches a UV curable hydrogel comprising ammonium chloride as a salt in an amount of 0.1-30 % by mass (0159). 
Flitsch and the claims differ in that Flitsch does not teach the exact same proportions as recited in the instant claims.
However, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the compositional proportions taught by Flitsch overlap the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that;
“The normal desire of scientists or artisans to improve
upon what is already generally known provides the 
motivation to determine where in a disclosed set of 
percentage ranges is the optimum combination of 
percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).

Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  
	Regarding claim 12, Flitsch teaches the electrolyte to include potassium hydroxide, KOH (0072). 
Flitsch does not explicitly teach the amount of KOH as claimed. 
However, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize any amount of KOH, such as the claimed range, depending upon the desired result and without undue experimentation and with a reasonable expectation of success. 
Regarding claim 14, Flitsch teaches the battery is taught to have active elements including anodes, cathodes, and electrolytes being electrically connected (0003).
	Flitsch does not explicitly discuss how the battery is layered.
	However, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to arrange the battery as claimed insofar as that is a common arrangement and would have been within the purview of an ordinarily skilled artisan to arrange as such, without undue experimentation and with a reasonable expectation of success.
Regarding claim 15, Flitsch teaches the battery is taught to have active elements including anodes, cathodes, and electrolytes being electrically connected (0003).
	Flitsch does not explicitly discuss how the battery is layered.
	However, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to arrange the battery as claimed insofar as that is a common arrangement and would have been within the purview of an ordinarily skilled artisan to arrange as such, without undue experimentation and with a reasonable expectation of success.
	Regarding claim 16, , Flitsch teaches a printed battery (0082, 0131) with a printable MnO2 electrode (0127). The electrolyte is a UV curable hydrogel comprising methacrylic acid, water, polyvinylpyrrolidone or polyethylene oxide, ethylene glycol dimethlyacrylate as a cross linker, and phenyl-bis(2,4,6-trimethylbenzoyl)-phosphine oxide (BAPO) as an initiator (0151-0156). The electrolyte also includes ammonium chloride as a salt (0159). KOH is taught to be used in the electrolyte (0072). The polyvinylpyrrolidone or polyethylene oxide are considered to be water soluble. 
In the event any differences can be shown for the product of the product-by-process claims 16, as opposed to the product taught by the reference Flitsch, such differences would have been obvious to one of ordinary skill in the art as a routine modification of the product in the absence of a showing of unexpected results; see also In re Thorpe, 227 USPQ 964 (CAFC 1985).  
When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or 103 of the statute is appropriate. As a practical matter, the Patent and Trademark Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith. A lesser burden of proof is required to make out a case of prima facie obviousness for product-by-process claims because of their particular nature than when a product is claimed in the conventional fashion. In re Brown, 59 CCPA 1063, 173 USPQ 685 (1972); In re Fessmann, 180 USPQ 324 (CCPA 1974).  
	Regarding claim 18, Flitsch teaches a printed battery (0082, 0131) with a printable MnO2 electrode (0127). The electrolyte is a UV curable hydrogel comprising methacrylic acid, water, polyvinylpyrrolidone or polyethylene oxide, ethylene glycol dimethlyacrylate as a cross linker, and phenyl-bis(2,4,6-trimethylbenzoyl)-phosphine oxide (BAPO) as an initiator (0151-0156). The electrolyte also includes ammonium chloride as a salt (0159). KOH is taught to be used in the electrolyte (0072). The polyvinylpyrrolidone or polyethylene oxide are considered to be water soluble. The battery is taught to have active elements including anodes, cathodes, and electrolytes being electrically connected (0003). Flitsch teaches using an oxygen plasma treatment (0104). 
Flitsch does not explicitly teach dispensing the electrolyte onto an electrode.
However, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to recognize that dispensing the electrolyte onto the electrolyte is extremely well known and would have been obvious to try without undue experimentation and with a reasonable expectation of success.
Regarding claim 19, Flitsch teaches the battery is taught to have active elements including anodes, cathodes, and electrolytes being electrically connected (0003).
	Flitsch does not explicitly discuss how the battery is layered.
	However, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to arrange the battery as claimed insofar as that is a common arrangement and would have been within the purview of an ordinarily skilled artisan to arrange as such, without undue experimentation and with a reasonable expectation of success.
Regarding claim 20, Flitsch teaches the battery is taught to have active elements including anodes, cathodes, and electrolytes being electrically connected (0003).
	Flitsch does not explicitly discuss how the battery is layered.
	However, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to arrange the battery as claimed insofar as that is a common arrangement and would have been within the purview of an ordinarily skilled artisan to arrange as such, without undue experimentation and with a reasonable expectation of success.

Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Flitsch teaches a printed battery (0082, 0131) with a printable MnO2 electrode (0127). The electrolyte is a UV curable hydrogel comprising methacrylic acid, water, polyvinylpyrrolidone or polyethylene oxide, ethylene glycol dimethlyacrylate as a cross linker, and phenyl-bis(2,4,6-trimethylbenzoyl)-phosphine oxide (BAPO) as an initiator (0151-0156). The electrolyte also includes ammonium chloride as a salt (0159). KOH is taught to be used in the electrolyte (0072). The polyvinylpyrrolidone or polyethylene oxide are considered to be water soluble. 
Flitsch neither teaches nor renders obvious, using TEGDVE as the cross-linker in the electrolyte.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SLIFKA whose telephone number is (571)270-5838. The examiner can normally be reached Monday-Friday 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        September 9, 2022